Appeal by Arey Doll & Toy Manufacturing Company from- an order declaring null, void and of no effect a notice of lien filed by it. Order affirmed, with ten dollars costs and disbursements. The award against an employer pursuant to section 14-a of the Workmen’s Compensation Law is in the nature of a penalty for the illegal employment of minors, for which the employer alone is liable, and from which he may not he relieved by insurance. To permit him to have a lien against the proceeds of the employee’s third party action would render nugatory the legislative intent as disclosed by that section. Carswell, Acting P. J., Johnston, Adel and Lewis, JJ., concur; Aldrich, J., dissents and votes to reverse the order and to deny the motion, with the following memorandum: The statute (§ 29) says “ shall have a lien on the proceeds of any recovery * * * to the extent of the total amownt of compensation awarded under or provided or estimated ” etc. (Italics supplied.) This language should he construed exactly as it reads. [182 Misc. 214.] [See 269 App. Div. 667.]